DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 26, 2022, has been entered. Claims 1-2, 5-16, 18, and 21-37 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-10, 12-13, 15, 22-26, 28, 29, 31, 36, and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitations “at least one turning wheel, … the at least one turning wheel being rotatable about a third axis of rotation … wherein the at least one turning wheel is configured to turn intermittently …, the drive train including a first set of gear teeth and the at least one turning wheel including a second set of gear teeth arranged to mesh with the first set of gear teeth …” in lines 18-20 and 24-28 render the claim indefinite, because it is unclear how “a first set of gear teeth” and “a second set of gear teeth” are related to the “at least one” turning wheel. It would appear in view of Applicant’s disclosure that a first set of gear teeth that turn in mesh with a second set of gear teeth would imply first and second turning wheels, but it is unclear whether this is what is actually being claimed (since the second set of gear teeth are attributed to “the at least one turning wheel” and the first set of gear teeth are attributed to the drive train). In addition, it is unclear how the third axis of rotation is related to the “at least one turning wheel” now recited in line 20. It appears in view of the disclosure that only one turning wheel would be rotatable about the third axis of rotation. The examiner notes that this rejection could be overcome by replacing “at least one turning wheel” in line 18 with --a first turning wheel and a second turning wheel--, replacing “at least one turning wheel” in line 20 with --the first turning wheel--, replacing “at least one turning wheel” in lines 21-22 with --first and second turning wheels--, replacing “the at least one turning wheel is” in line 24 with --the first and second turning wheels are--, replacing “drive train” in line 25 with --first turning wheel--, and replacing “the at least one turning wheel” in line 26 with --the second turning wheel--.  Claims 2, 12, 13, 15, 22-26, and 28 are rejected in view of their dependency from claim 1. The examiner notes that if claim 1 is amended as suggested above, then claim 22 should also be amended to replace “the at least one turning wheel” with --the first and second turning wheels--, claim 25 should be amended to replace “the at least one turning wheel” with --the first and second turning wheels--, and claim 26 should be amended to delete “the at least one turning wheel includes a first turning wheel and a second turning wheel” (and to insert --is-- after “crank wheel” in line 3).
Regarding claim 5, there is insufficient antecedent basis in the claim for “the housing” in line 19. The examiner notes that this rejection could be overcome by replacing “a base” in line 3 with --a base including a housing, the base being--. Claims 6-10, 29, and 36 are rejected in view of their dependency from claim 5. 
Further regarding claim 36, the limitation “and configured to transfer force from the output shaft to the target support to turn the target support from the shooting orientation to the non-shooting orientation and from the non-shooting orientation to the non-shooting orientation” in lines 2-4 renders the claim indefinite for several reasons. First, it is unclear whether this limitation refers to a configuration of the drive train (i.e., the drive train being free of a spring and also being configured to transfer force in the manner claimed) or to a configuration of the spring that is being excluded from the invention (i.e., the drive train being free of a spring that is configured to transfer force in the manner claimed). If the former, then it is unclear in what sense this limitation further limits the claimed invention, because it appears to be somewhat redundant with the limitations of claim 5, lines 13-18. If the latter, then the scope of what is being excluded by the negative limitation is unclear. Finally, it is unclear what is meant by the phrase “from the non-shooting orientation to the non-shooting orientation” in line 4. The examiner notes that this rejection could be overcome by deleting “and configured to transfer force from the output shaft to the target support to turn the target support from the shooting orientation to the non-shooting orientation and from the non-shooting orientation to the non-shooting orientation”.
Regarding claim 31, the examiner notes that claim 31 depends from claim 30, which has been amended to depend from claim 32. Claim 32 (from which claim 31 now ultimately depends) recites a crank in line 18. It is unclear whether “a crank” introduced in claim 31, line 2, refers to the same crank described in claims 32 and 30. The examiner suggests canceling claim 31, since the crank in claim 31 appears to refer to the same crank described in claims 32 and 30, and claim 31 does not appear to further limit the crank. (Also see rejection of claim 31 under 35 USC 112(d) below.)
Claim 37 recites the limitation “the housing” in line 19. There is insufficient antecedent basis for this limitation in the claim. In addition, the limitation “and configured to transfer force from the output shaft to the target support to turn the target support from the shooting orientation to the non-shooting orientation and from the non-shooting orientation to the non-shooting orientation” in lines 22-24 renders the claim indefinite for several reasons. First, it is unclear whether this limitation refers to a configuration of the drive train (i.e., the drive train being free of a spring and also being configured to transfer force in the manner claimed) or to a configuration of the spring that is being excluded from the invention (i.e., the drive train being free of a spring that is configured to transfer force in the manner claimed). If the former, then it is unclear in what sense this limitation further limits the claimed invention, because it appears to be somewhat redundant with the limitations of lines 13-18. If the latter, then the scope of what is being excluded by the negative limitation is unclear. Finally, it is unclear what is meant by the phrase “from the non-shooting orientation to the non-shooting orientation” in lines 23-24. For the purpose of examination, the limitations of lines 22-24 will be interpreted to mean that the drive train does not include a spring that performs both the function of linking the output shaft to the target support and the function of transferring force from the output shaft to the target support to turn the target support from the shooting orientation to the non-shooting orientation and from the non-shooting orientation to the shooting orientation, but may include other spring(s) that do not perform both of the recited functions. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. As noted above in the rejection of claim 31 under 35 USC 112(d), the crank introduced in claim 31 appears in view of Applicant’s disclosure to be the same crank previously introduced in claim 32, lines 18-25, and further described in claim 30. Claim 31 does not appear to further limit the crank, because claim 30 describes the crank as being arranged to such that force is transmitted from the output shaft to the first turning wheel via the crank to drive the turning wheel in the first and second turning wheel directions, which appears to be the same arrangement of the crank described in claim 31. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32-33 and 37 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Van Valkenburg (US Patent No. 2,706,634, hereinafter Van Valkenburg).
Regarding claim 32, Van Valkenburg discloses a target turner (Figs. 9-16; col. 1, line 77-col. 2, line 17; col. 4, line 79-col. 6, line 29) comprising: a target support (spindle 23; col. 4, lines 79-84, as previously described at col. 2, lines 23-40) including a target holder (slit 25; col. 2, lines 26-28) configured to hold a target (26); a base including a housing (housing 20; col. 4, lines 79-84, as previously described at col. 2, lines 18-22) configured to engage a support surface and to support the target (26) with respect to the support surface, the target support (23) being rotatable with respect to the base (20) about a target turning axis (see Figs. 13-16; col. 2, lines 23-26); and a turning assembly (Fig. 9) supported by the base (20) and operatively connected to the target support (23) for turning the target support (23) about the target turning axis, the turning assembly including a motor (40, col. 4, lines 79-84, as previously described at col. 2, line 78-col. 3, line 4) and a drive train (including at least beam 41, beam 64, spring 67, and arm 62; col. 4, line 85-col. 5, line 8), the motor (40) including an output shaft (42, Fig. 9; col. 3, lines 1-2) operatively connected to the drive train (at beam 41, Fig. 9). The motor (40) is configured to rotate the output shaft (42) in a first direction of rotation (col. 3, lines 1-4). The drive train is configured to, in response to rotation of the output shaft (42) in the first direction of rotation, turn the target support (23) in a first turning direction (in direction of arrow 76, Fig. 14) about the target turning axis from a non-shooting orientation (Fig. 13) toward a shooting orientation (Fig. 14; col. 5, lines 26-44). The drive train is configured to, in response to further rotation of the output shaft (42) in the first direction of rotation, turn the target support (23) in a second turning direction opposite the first turning direction (col. 5, lines 44-63; force transferred from shaft 42 to beam 41 to beam 64 to spring 67 to arm 62 to spindle 23 from continued rotation of beam 41 by output shaft 42 from Fig. 14 to Figs. 15-16 and back to Fig. 13) about the target turning axis (of spindle 23) from the shooting orientation (Fig. 14) toward the non-shooting orientation (from Fig. 14 to Fig. 16 back to Fig. 13). The target turning axis (of spindle 23) extends into the housing (20) and a portion of the turning assembly (arm 62 and beam 64) pivots about the target turning axis (of spindle 23) in response to rotation of the output shaft (42). The drive train includes a crank (beam 41) and a lock (finger 43, which operates the arms 72 and 73 to lock and unlock the target , col. 5, lines 36-63), the crank (41) being arranged to rotate about a crank axis of rotation (about output shaft 42) responsive to rotation of the output shaft (42) in the first direction of rotation to transmit force from the output shaft (42) to the target support (23) to turn the target support (23; col. 5, lines 26-52), the crank (41) including an actuator (collar 65, pivotally mounted on finger 43 of beam 41; col. 5, lines 2-6) configured to rotate about the crank axis (i.e., with beam 41 and finger 43 about the axis of the output shaft 42, Figs. 9-16) to transmit force from the crank (41) to the target support (23, via beam 64) for turning the target support (23; col. 5, lines 26-44), the lock (43) being connected to the crank (41; col. 2, line 81-col. 3, line 1) and arranged to rotate with the crank (41) about the crank axis of rotation (i.e., about axis of output shaft 42), the lock (43) arranged to lock the target support (23) in the non-shooting orientation (by actuating the arm 73 as described at col. 5, lines 53-63) and in the shooting orientation (by actuating the arm 72 as described at col. 5, lines 36-55). The lock (43) is different from the actuator (65), and the crank axis of rotation (at output shaft 42) is different from and spaced apart from the target turning axis (at spindle 23).
Regarding claim 33, Van Valkenburg further discloses the lock (43, Figs. 9-16) is arranged such that during one rotation of the lock (43) about the crank axis of rotation, the lock (43) establishes a first lock of the target support (23) in the non-shooting orientation (as the lock/finger 43 rotates toward the arm 72, Fig. 12, col. 5, lines 26-35), a first unlock of the target support (23) from the non-shooting orientation after the first lock (as the lock/finger 43 rotates into contact with the arm 72 to cause the target support 23 to rotate through a 90-degree angle, col. 5, lines 36-42), a second lock of the target support (23) in the shooting orientation after the first unlock (as the lock/finger 43 rotates from the arm 72 toward the arm 73, Figs. 14-15, col. 5, lines 49-52), and a second unlock of the target support (23) from the shooting orientation after the second lock (as the lock/finger 43 rotates into contact with the arm 73 to cause the target support 23 to rotate back through the 90-degree angle, Fig. 16; col. 5, lines 53-59).
Regarding claim 37, Van Valkenburg discloses a target turner (Figs. 9-16; col. 1, line 77-col. 2, line 17; col. 4, line 79-col. 6, line 29) comprising: a target support (spindle 23; col. 4, lines 79-84, as previously described at col. 2, lines 23-40) including a target holder (slit 25; col. 2, lines 26-28) configured to hold a target (26); a base including a housing (housing 20; col. 4, lines 79-84, as previously described at col. 2, lines 18-22) configured to engage a support surface and to support the target (26) with respect to the support surface, the target support (23) being rotatable with respect to the base (20) about a target turning axis (see Figs. 13-16; col. 2, lines 23-26); and a turning assembly (Fig. 9) supported by the base (20) and operatively connected to the target support (23) for turning the target support (23) about the target turning axis, the turning assembly including a motor (40, col. 4, lines 79-84, as previously described at col. 2, line 78-col. 3, line 4) and a drive train (including at least beam 41, beam 64, spring 67, and arm 62; col. 4, line 85-col. 5, line 8), the motor (40) including an output shaft (42, Fig. 9; col. 3, lines 1-2) operatively connected to the drive train (at beam 41, Fig. 9). The motor (40) is configured to rotate the output shaft (42) in a first direction of rotation (col. 3, lines 1-4). The drive train is configured to, in response to rotation of the output shaft (42) in the first direction of rotation, transmit force from the output shaft (42) to the target support (23) so that force from the output shaft (42) turns the target support in a first turning direction (in direction of arrow 76, Fig. 14; force transferred from shaft 42 to beam 41 to beam 64 to spring 67 to arm 62 to spindle 23 by rotation of beam 41 from the position of Fig. 13 to the position of Fig. 14) about the target turning axis from a non-shooting orientation (Fig. 13) toward a shooting orientation (Fig. 14; col. 5, lines 26-44). The drive train is configured to, in response to further rotation of the output shaft (42) in the first direction of rotation after the target support (23) is in the shooting orientation, transfer force received from the output shaft (42) after the target support is in the shooting orientation to the target support (23) to turn the target support (23) in a second turning direction opposite the first turning direction (col. 5, lines 44-63; force transferred from shaft 42 to beam 41 to beam 64 to spring 67 to arm 62 to spindle 23 from continued rotation of beam 41 by output shaft 42 from Fig. 14 to Figs. 15-16 and back to Fig. 13) about the target turning axis (of spindle 23) from the shooting orientation (Fig. 14) toward the non-shooting orientation (from Fig. 14 to Fig. 16 back to Fig. 13). The target turning axis (of spindle 23) extends into the housing (20; see Fig. 9), and a portion of the turning assembly in the housing (i.e., the beam 64 and the finger 62) pivots about the target turning axis in response to rotation of the output shaft (42). With respect to the negative limitation “the drive train is free of a spring linking the output shaft to the target support …,” the examiner notes that the spring (67) of Van Valkenburg does not directly link the output shaft to the target support (instead linking the beam 64 to the arm 62, col. 5, lines 6-8). Because Van Valkenburg’s spring does not perform at least one of the two recited functions (i.e., does not link the output shaft to the target support), the drive train of Van Valkenburg is considered to read on the negative limitation as claimed. (See notes on claim interpretation in the rejection of claim 37 under 35 USC 112(b) above.)
Response to Arguments
Applicant's arguments filed May 26, 2022, have been fully considered but they are not persuasive. 
With respect to claim 32, in response to Applicant’s argument that Van Valkenburg does not teach “the crank axis of rotation is different from and spaced apart from the target turning axis” as recited in amended claim 32, the examiner notes that Van Valkenburg is interpreted differently in the current rejection in view of Applicant’s amendment. In the current rejection of the amended claim, Van Valkenburg’s beam (41, Figs. 9-16) reads on the claimed crank, the finger (43) reads on the claimed lock, and the collar (65) reads on the claimed actuator. In this interpretation, Van Valkenburg’s crank axis of rotation is coincident with the output shaft (42) and is different from and spaced apart from the target turning axis (at spindle 23). The examiner notes that this rejection could be overcome by amending claim 32 to incorporate the allowable subject matter of either one of claims 30 or 34.
With respect to claim 35, the examiner agrees that claim 35 as currently amended is now patentable over Van Valkenburg for the reasons discussed by Applicant, see pg. 15-16.
The examiner notes that attempts to reach Applicant’s representative by telephone to expedite prosecution through an examiner’s amendment were unsuccessful. The examiner has made an earnest effort in the present Office action to suggest claim language that would overcome the outstanding rejections. If Applicant has any questions, the examiner (Laura Davison) can be reached by telephone at (571) 270-0189, Monday-Friday, between the hours of 7:00 a.m. and 3:00 p.m. ET.
Allowable Subject Matter
Claims 1, 2, 5-10, 12, 13, 15, 22-26, 28, 29, and 36 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Claims 11, 14, 16, 18, 21, 27, and 35 are allowed.
Claims 30 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 7:00 a.m. - 3:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 12, 2022/